Citation Nr: 0637986	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-18 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  The propriety of a rating reduction to 0 percent, for 
neuritis of the left brachial plexus, effective March 1, 
2004; to include entitlement to an increased compensable 
rating.

2.  Entitlement to a disability rating in excess of 40 
percent for neuritis of the left brachial plexus from July 
12, 2002, to March 1, 2004.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to March 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the White River 
Junction, Vermont Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the veteran's neuritis 
of the left brachial plexus to 40 percent, effective July 12, 
2002.  The veteran appealed for a higher rating.  In May 
2003, the RO proposed to reduce the veteran's disability 
rating to 0 percent.  In November 2003, the RO effectuated 
the proposal and decreased the veteran's disability rating to 
a noncompensable rating, effective March 1, 2004.

The veteran presented oral testimony at hearings held in 
October 2003, before the local RO; and in December 2004, 
before the undersigned Veterans' Law Judge.  Transcripts of 
both hearings are of record.

This case was previously remanded for further evidentiary 
development, which has been completed in a December 2004 
Board decision.


FINDINGS OF FACT

1.  There is no clinical evidence of neuritis, left brachial 
plexus, for the period commencing March 1, 2004.

2.  There is no evidence of a severe incomplete paralysis or 
of neuritis, left brachial plexus for the period from July 
12, 2002, to March 1, 2004.


CONCLUSIONS OF LAW

1.  Reduction to a noncompensable evaluation for neuritis of 
the left brachial plexus, effective March 1, 2004, was 
proper; the criteria for a compensable rating have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.105(e), 3.344, 4.124a, Diagnostic 
Code 8513 (2006).

2.  The criteria for a disability rating in excess of 40 
percent, for neuritis of the left brachial plexus, from July 
12, 2002, to March 1, 2004, are not met.  38 U.S.C.A. §§ 
1110, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8513 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in July 2002.  
In correspondence dated in September 2002, he was notified of 
the provisions of the VCAA as they pertain to the issue of 
increased ratings.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The veteran identified VA treatment records 
which the RO obtained.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  

Factual Background

The veteran was diagnosed with neuritis of the upper left 
extremity in 1945.  The veteran was service connected for 
this disability at 0 (zero) percent as the disability was 
found to have been resolved by 1946. 

The veteran has undergone five VA examinations in connection 
with his appeal for an increased evaluation for neuritis, 
left brachial extremity.  He was examined in September 2002, 
April 2003, October 2003, May 2005, and June 2006.  With the 
exception of the initial September 2002 examination, which 
was not conducted by a physician, the medical opinions have 
reflected that the veteran does not currently experience 
neuritis of the left brachial plexus.  

At the September 2002 examination, the veteran was evaluated 
by a physician's assistant.  He reported having decreased 
sensation of his entire left arm and hand, difficulty holding 
objects, dropping objects and a lack of sensation in his left 
arm.  The examiner noted the veteran displayed a loss of 
manual dexterity and strength.  He concluded that the veteran 
had a recurrent neuritis of the left arm, involving the 
entire arm, with a resultant decreased grip, sensation and 
having major impact in the quality of his life.  

At the April 2003 VA examination the veteran reported that 
over the last few months he had lost use of his left arm and 
had difficulty walking.  He related that he his left forearm 
caught fire while changing a gas filter in his vehicle, but 
that he had not experienced any pain during the accident.  
The examiner notes though that his review of the claims file 
revealed the veteran was prescribed pain medication when 
treated for this burn.  Upon physical examination, 

The left arm was noted to be slightly deformed.  Muscle 
strength testing revealed no gross paresis, although there 
was decreased manual strength of the left upper extremity.  
Deep tendons revealed the left triceps and biceps were 1+ 
(right 2+).  The veteran exhibited multiple signs of chronic 
musculoskeletal impairment of the upper and lower 
extremities, which the examiner noted were obviously chronic 
and long-standing.  In the examiner's opinion, it was clear 
that the veteran had completely recovered from the 1945 non-
specific diagnosis of neuritis and that all his subsequent 
complaints appeared to be related to other medical problems.  
The examiner recommended an expanded neurologic evaluation to 
determine whether there was any radiculopathy or if the 
transient ischemic attacks and resultant strokes played any 
part in the veteran's neurologic decline.  

At an October 2003 RO hearing, the veteran testified that he 
had no feeling in his entire left arm.  He stated that he 
drops car keys.  The veteran was unresponsive to questions 
regarding any other problems associated with the left side of 
his body.  He did however; describe an incident in which his 
left arm caught fire while changing a gas filter in his 
vehicle.  The veteran specified that he was working with his 
right hand during the accident.

The veteran was thereafter examined by a neurologist in 
October 2003 to clarify the ambiguity between the September 
2002 and the April 2003 findings.  Upon examination the 
veteran reported that he could not feel his left arm at all.  
He stated that he drops things in his left hand because he 
cannot feel them.  He denied problems with his face and legs.  
The examiner noted that the veteran was able to drive a car.  
He also noted that the record showed that on examinations in 
June 2002 and July 2002 the veteran displayed normal muscle 
strength of 5/5 and full sensation in his left arm.  Upon 
physical examination, there was no visible abnormality of the 
left arm.  The examiner indicated that the veteran displayed 
symptoms which would otherwise be interpreted as abnormal, 
such as a tight, almost spastic hand grip.  Full extension of 
the fingers was possible though.  The examiner noted 
significant muscle mass in the left forearm, and motion of 
all joints of the upper extremities.  The finding of a 
complete lack of strength was not in keeping with the normal 
neurophysiology of the upper extremity.  The examiner 
indicated he had no diagnosis to offer regarding the alleged 
left arm paralysis, in view of the conflicting information in 
the medical records, reported history, and results of the 
examination.  He further stated that all the signs and 
symptoms were subjective with only minimal evidence of minor 
atrophy, which was much more than likely the result of right-
handed dominance in the veteran.  There was no evidence of 
true spasticity.  The examiner further opined that the 
diagnosis of a sensory neuritis is not at this time a 
reasonable diagnosis and such would not be confirmed by an 
electromyography (EMG) and nerve conduction study.

The veteran presented testimony before the undersigned 
Veterans' Law Judge in August 2004.  He expressed 
dissatisfaction with the recent VA examination and agreed to 
be rescheduled for further nerve conduction and EMG tests.

The veteran was examined by another VA neurologist in May 
2005, who concluded that the manifestation of neuritis in 
1945 had since been completely resolved.  The examiner's 
report described in detail how the veteran's behavior during 
both the sensory and motor tests reflected the inconsistency 
with his subjective complaints.  
Upon physical examination, sensory testing revealed that the 
veteran's entire body was essentially normal, except for a 
complaint of numbness in the upper left extremity.  The 
examiner noted that the actual demarcation of where the 
numbness started was not in the brachial plexus distribution 
but rather generally in the left upper arm.  Moreover, the 
veteran's responses provided during the sensory "touch/no-
touch" test were of such a manner that the examiner found to 
be evidence to support a finding of malingering.  

In the examiner's discussion of motor function he noted that 
the veteran was able to undress for the examination, 
including unbuttoning his clothing and removing his socks and 
shoes without difficulty.  The veteran was able to push his 
arms together with equal strength when asked and he displayed 
a normal arm swing bilaterally, with a normal walking gait.  
However the report noted the strength and motor testing 
revealed an inconsistency with the specific movements at the 
examiner's request.  The examiner specifically indicated that 
results obtained during the motor testing were extremely 
variable and that the veteran exhibited "give way" weakness 
which typically indicated either psychogenic or malingered 
weakness; or in laymen terms that there is no a real 
physiological or anatomical weakness.  

Essentially, the examiner concluded that the physical 
examination was very inconsistent and strongly suggestive of 
the probability that the veteran was not reporting his true 
capabilities.  Moreover, he found no evidence of an existing 
brachial neuritis, and stated that whatever had occurred with 
the arm in 1945 was a closed issue.  No additional EMG and 
nerve conduction studies were deemed warranted.
  
The final VA examination in July 2006 essentially provided 
the same findings.  Upon examination, there was give-way 
weakness on testing of the left upper extremity muscles, but 
the examiner noted that with encouragement there was no 
significant weakness in the veteran's left arm.  The examiner 
noted such things as the veteran gesturing with both hands 
when talking and ability to dress with a display of a fair 
amount of dexterity. The veteran reported diminished pinprick 
sensation over the entire left arm in a nondermato 
distribution, and he described absent vibration in the upper 
left extremity a compared to the right.  The examiner opined 
that there was no evidence at the time of a neuritis 
involving the left brachial plexus as the sensory and motory 
changes noted upon examination appeared to be functional.  
The examiner further indicated that the claims file contained 
evidence that he suffered a left brachial plexitis in 1945 
however he made a complete recovery.  No additional EMG and 
nerve conduction studies were deemed warranted.

Laws & Analysis

For VA to reduce certain service-connected disability ratings 
which have continued for 5 years or more at the same level, 
the requirements of 38 C.F.R. § 3.344(a) and (b) must be 
satisfied.  38 C.F.R. § 3.344(c) (2006).  However, for 
disability ratings in effect for less than 5 years, as in the 
present case, the provisions of 38 C.F.R. § 3.344(a) and (b) 
are not applicable.

In any rating reduction case, it must be ascertained, based 
upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  
Additionally, in any rating reduction case, not only must it 
be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work (see 38 C.F.R. §§ 4.2, 4.10).  A claim as to 
whether a rating reduction was proper must be resolved in the 
veteran's favor unless the Board concludes that the 
preponderance of the evidence weighs against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

All Radicular Groups
851
3
Paralysis of:
Majo
r
Mino
r

Complete: all shoulder and elbow movements 
lost or severely affected, hand and wrist 
movements not affected; adduction, abduction, 
and rotation of arm, flexion of elbow, and 
extension of wrist lost or severely affected; 
all intrinsic muscles of hand, and some or all 
of flexors of wrist and fingers, paralyzed 
(substantial loss of use of hand)
90
80

Incomplete:

  Severe
70
60

  Moderate    
40
30

  Mild
20
20
38 C.F.R. § 4.124a, Diagnostic Codes 8510-8513 (2006)

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a (2006)

The veteran is in disagreement with an RO decision to reduce 
his disability rating for neuritis of the left brachial 
plexus, to a noncompensable rating, effective March 1, 2004.  
The Board has considered the veteran's contentions.  However 
after a review of the cumulative evidence upon which the 
reduction was based, including April 2003 and October 2003 VA 
examinations, and October 2003 local RO hearing; finds that 
the reduction of the veteran's neuritis of the left brachial 
plexus disability, effective March 1, 2004, is proper; and 
that a disability rating in excess of 40 percent for neuritis 
of the left brachial plexus from July 12, 2002, to March 1, 
2004 is not warranted.  

The veteran has been rated at 0 percent for neuritis, left 
brachial plexus, since March 10, 1946.  Following a September 
2002 examination, the veteran's rating was increased to 40 
percent.  In May 2003 the RO proposed to reduce the schedular 
rating for the veteran's neuritis, left brachial plexus, from 
40 percent to 0 percent, beginning March 1, 2004.  All proper 
notification procedures were followed, and a notice was sent 
to the veteran's address of record.  In response the veteran 
requested a local hearing and also submitted written 
statements in support of maintaining his disability rating.  
In November 2003, the RO reviewed the evidence of record and 
reduced the disability evaluation for the veteran's 
disability from 40 percent to 0 percent, to take effect on 
March 1, 2004.  The veteran was notified of this reduction by 
letter dated November 17, 2003.  The Board finds that the RO 
complied with the regulations regarding the proper procedure 
for reductions in ratings.  The question that remains is 
whether the evidence on which the reduction was based 
supported the reduction.

Applying the foregoing to the facts of this case, the Board 
finds that the reduction in the veteran's disability 
evaluation from 40 to 0 percent was proper.  At the time of 
the rating reduction, the competent medical evidence 
presented that neuritis of the left brachial plexus did not 
currently exist.  The evidence did not show moderate 
paralysis in the veteran's left extremity.  The muscle 
strength tests conducted at the April 2003 examination 
revealed no gross paresis, and it was noted that the veteran 
displayed a decreased effort of manual strength upon 
examination of the left upper extremity.  Moreover, it was 
specifically noted that the veteran had completely recovered 
from the 1945 non-specific diagnosis of neuritis.  Similar 
findings were made at the October 2003 examination conducted 
by a neurologist who found no evidence of true spasticity or 
paralysis.  The examiner opined that the diagnosis of a 
sensory neuritis was not at this time a reasonable diagnosis 
and such would not be confirmed by an EMG and nerve 
conduction study.  

Based upon a review of the entire recorded history of the 
condition, the Board finds that the preponderance of the 
evidence is against restoring the 40 percent evaluation for 
neuritis, left brachial plexus and that the rating reduction 
was warranted.  Furthermore, the evidence reflects an actual 
change in the disability and the medical reports reflecting 
this change do not support an increased compensable rating.  

Next, the Board turns to the question of whether a disability 
evaluation in excess of 40 percent for neuritis of the left 
brachial plexus from July 12, 2002, to March 1, 2004 is 
warranted.  For reasons discussed below, the Board finds a 
higher evaluation for this period is not warranted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

As noted the next highest evaluation for neuritis is 70 
percent, denoting a severe paralysis due to neuritis.  There 
is no evidence that the veteran's service connected 
disability manifested with severe paralysis from July 12, 
2002, to March 1, 2004.  VA outpatient treatment records 
dated in May 2002 reflect that the veteran sustained a severe 
burn of his left arm.  However upon evaluation he was noted 
to have had full range of motion in his upper left extremity 
and left hand.  There was no evidence of neurovascular 
compromise.  Additional treatment records dating from June 
2002 to September 2002 are negative for either subjective 
complaints or objective clinical findings of any paralysis of 
the veteran's upper left extremity.  The Board has previously 
discussed the findings of two VA examinations conducted in 
2003, which also reflected findings that there was no 
involvement of neuritis, left brachial plexus.  Thus, on the 
basis of the cumulative evidence a disability rating in 
excess of 40 percent for neuritis, left brachial plexus, from 
July 12, 2002, to March 1, 2004, is not warranted.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).




ORDER

The propriety of a rating reduction to 0 percent, for 
neuritis of the left brachial plexus, effective March 1, 2004 
is confirmed; and a compensable rating is denied.

A disability rating in excess of 40 percent for neuritis of 
the left brachial plexus from July 12, 2002, to March 1, 2004 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


